307 F.3d 317
REPUBLIC OF PANAMA, Plaintiff-Appellee,v.THE AMERICAN TOBACCO COMPANY, INC., et al., Defendants,Fortune Brands, Inc., formerly known as American Brands, Inc.; R.J. Reynolds Tobacco Co.; Brown & Williamson Tobacco Corp., individually and as successor by merger to The American Tobacco Company; Batus, Inc.; Batus Holdings, Inc.; Philip Morris, Inc.; Philip Morris Companies, Inc.; Lorillard Tobacco Co.; Liggett Group, Inc.; The Tobacco Institute, Inc.; Quaglino Tobacco and Candy Company, Inc.; J & R Vending Services, Inc., Defendants-Appellants.Sao Paulo State, of the Federative Republic of Brazil, Plaintiff-Appellee,v.The American Tobacco Company, et al., Defendants,Fortune Brands, Inc., formerly known as American Brands, Inc.; R.J. Reynolds Tobacco Co.; Brown & Williamson Tobacco Corp., individually and as successor by merger to The American Tobacco Company; Batus, Inc.; Batus Holdings, Inc.; Philip Morris, Inc.; Philip Morris Companies, Inc.; Lorillard Tobacco Co.; Liggett Group, Inc.; The Tobacco Institute, Inc.; Quaglino Tobacco And Candy Company, Inc.; J & R Vending Services, Inc., Defendants-Appellants.
No. 00-30687.
United States Court of Appeals, Fifth Circuit.
September 18, 2002.

Conrad S.P. Williams, III, Michael X. St. Martin, Joseph G. Jevic, Timothy C. Ellender, Jr., St. Martin & Williams, Houma, LA, for Plaintiffs-Appellees.
Mary Lou Rodon-Alvarez, Schreiber & Rondon-Alvarez, Coral Gables, FL, for Republic of Panama.
Kenneth Nathan Bass, Leigh Ann Hyer, Kirkland & Ellis, Washington, DC, Carmelite M. Bertaut, Peter Joseph Totolo, III, Chaffe, McCall, Phillips, Toler & Sarpy, New Orleans, LA, for Fortune Brands Inc., Brown & Williamson Tobacco Corp., Batus Inc. and Batus Holdings Inc.
Philip A. Wittmann, Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, LA, for R.J. Reynolds Tobacco Co.
David Gruenstein, Wachtell, Lipton, Rosen & Katz, New York City, Deborah B. Rouen, Martin A. Stern, Jeffrey Edward Richardson, Adams & Reese, New Orleans, LA, for Philip Morris Inc. and Philip Morris Companies Inc.
Steven W. Copley, Ernest E. Svenson, Gordon, Arata, McCollam, Duplantis & Eagan, New Orleans, LA, Gene E. Voights, Richard Len Gray, Shook, Hardy & Bacon, Kansas City, MO, Alexander Christos Papandreou, Clark, Depew & Tracey, Houston, TX, for Lorillard Tobacco Co.
Alan H. Goodman, Thomas Mente Benjamin, Lemle & Kelleher, New Orleans, LA, for Tobacco Institute Inc.
Thomas P. Anzelmo, Sr., Catherine Michelle Williams, Campbell, McCranie, Sistrunk, Anzelmo & Hardy, Metairie, LA, for Quaglino Tobacco and Candy Co. and J & R Vending Services.
Appeals from the United States District Court for the Eastern District of Louisiana; Carl J. Barbier, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.
PER CURIAM:


1
On April 1, 2002 the Supreme Court of the United States granted certiorari in this matter, and simultaneously filed an opinion reversing the judgment of this court and remanded for further proceedings not inconsistent with its opinion. See Sao Paulo, State of the Federative Republic of Brazil v. American Tobacco Co., 535 U.S. 229, 122 S. Ct. 1290, 152 L. Ed. 2d 346 (2002). In accordance with that opinion, in which the Supreme Court concluded that a reasonable person apprised of the facts would not believe that the district judge had any interest or bias, id. at ___, 122 S.Ct. at 1292, the district court's order denying recusal is


2
AFFIRMED.